DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/28/2022 canceling Claim 12 – 17, 19 and 20; amending Claims 1, 8, 11 and 18; and adding new Claims 21 – 28. Claims 1 – 4, 8, 11, 18 and 21 – 28 are examined.  Claims 5 – 7, 9 and 10 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 04/26/2021.

Claim Objections
Claims 11 and 22 are objected to because of the following informalities: 
In claim 11 change “the shaft” to - - the shaft driven by the air starter turbine - - for proper clarity; and
In claim 22 change “the shaft” to - - the shaft driven by the air starter turbine - - for proper clarity.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 can be interpreted as - - further comprising an auxiliary power unit separate from the air starter turbine - -.  In this scenario it is not clear if there is full support for this instant limitation in applicant original disclosure.  For example par. 21 discusses the propulsion system 18 can include an APU.  Also par. 25 discusses the air starter turbine being a part of engine 20 that is a part of propulsion system 18 as pointed out in par. 21.  It is not clear where there is a discussion specifying that an APU is separate from an air starter turbine.  There does however appear to be support for an APU on the aircraft 10 that is separate from propulsion systems 18 (see par. 20).  Therefore it appears that claim 25 contains new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the gas starter turbine” and depends on claim 1.  It is unclear if the term “the gas starter turbine” refers to 1) the claim 1 “gas turbine” or 2) the claim 1 “air starter turbine”.  Therefore the metes and bounds of the claim are not clear.  The claim is interpreted such that the prior art applied in the 35 USC 103 section below is applicable to both the scenarios 1) and 2).  However Applicant should clarify the claim scope so that it is clear how the claim is infringed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 8, 11, 21 – 24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2016/0362999 A1 (Ho) in view of US Patent 8955335 B2 (Burns), as evidenced by Pub. No. US 2020/0025073 A1 (Bemmet).
Regarding claim 1, Ho discloses (see fig. 2) a thermal management system (title), comprising: a first heat exchanger 140 comprising a bleed air inlet (bleed air from engine 122 goes through heat exchanger 138 before entering heat exchanger 140; see fig. 2) configured to receive input bleed air from a gas turbine engine 122 (par. [0004], bottom: turbine bleed air receives engine 122 bleed air) and a bleed air outlet (at exit of heat exchanger 140) configured to output cooled bleed air from the first heat exchanger 140; an air starter (turbine 102 is mounted with starter/generator 106 on shaft 110) turbine 102 comprising a turbine inlet (inlet to turbine 102; see fig. 2) fluidically coupled to the bleed air outlet of the first heat exchanger 140 and a turbine outlet (outlet of turbine 102; see fig. 2), wherein the air starter turbine 102 is configured to drive a shaft 110 mechanically coupled to the air starter turbine 102 in response to expansion of the cooled bleed air through the air starter turbine 102 (turbine 102 drives shaft 110 in normal operation during flight in order to generator electricity used by aircraft, see par. [0004], bottom); and a second heat exchanger 116 comprising an expanded bleed air inlet (inlet to heat exchanger 116, see fig. 2) fluidically coupled to the turbine outlet, wherein the second heat exchanger 116 is configured to extract heat (via liquid coolant, see par. [0007], top, in coolant circuit (116, 118, 120)) from at least one heat source (118; heat from avionics is transferred to liquid coolant by structure 118) using the expanded bleed air.  Ho further discloses the shaft 110 driven by the air starter turbine 102 is the shaft 110 of auxiliary power unit (APU) 100.  Ho is silent the shaft driven by the air starter turbine (i.e., the shaft of the APU) is mechanically coupled to the gas turbine engine such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine.
Burns teaches (see fig. 3 below) a shaft (see fig. 3 below) driven by an APU 22 that is the shaft of the APU 22 is mechanically coupled (via accessory gearbox 66, see Burns col. 5 ll. 15-20, and tower shaft at 74) to a gas turbine engine 20 (at the low pressure spool 26 of the gas turbine engine 20) such that energy from the APU 22 is delivered (see col. 5., l. 65 to col. 6, l. 2) to the gas turbine engine 20; and Bemmet provides evidence that it is known in the art to use the air starter turbine of Ho to drive a gas turbine engine spool of Ho via an accessory gearbox and tower shaft (e.g. see Bemmet air starter turbine 30 driving gas turbine engine 10 via an accessory gearbox 37 and tower shaft 40 shown in fig. 2).

    PNG
    media_image1.png
    694
    872
    media_image1.png
    Greyscale
[AltContent: textbox (shaft)][AltContent: arrow]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ho with the shaft driven by the air starter turbine that is the shaft of the APU is mechanically coupled to the gas turbine engine such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine as taught by Burns and evidenced by Bemmet in order to facilitate 1) providing an ability to start the engine 122 of Ho, of Ho in view Burns, with the APU 100 of Ho (see Burns col. 6, ll. 43-44); 2) to provide supplemental power to the engine 122 of Ho with the APU of Ho (see Burns col. 6, l. 1); and 3) to provide supplemental power to the engine 122 of Ho using the air starter turbine 102 of Ho (see Bemmet pars. 39 and 44) that improves surge margin (see Bemmet par. 10). 
In summary Burns teaches driving the low spool of a propulsion gas turbine with an APU via an accessory gearbox and tower shaft during normal operating speeds.  Also, the air starter turbine of Ho is coupled to an APU of Ho.  Therefore Ho in view Burns teach all the structural limitations of claim 1.  Bemmet discloses that it is known in the art to use the air starter turbine of Ho to drive a gas turbine engine spool of Ho via an accessory gearbox and tower shaft in accordance with the discussion above and thus energy and from the expansion of the bleed air by the air starter turbine of Ho in view Burns is delivered back to the gas turbine of Ho in view Burns.
Regarding claims 27 and 28, Ho discloses (see fig. 2) a thermal management system (title), comprising: a first heat exchanger 140 comprising a bleed air inlet (bleed air from engine 122 goes through heat exchanger 138 before entering heat exchanger 140; see fig. 2) configured to receive input bleed air from a gas turbine engine 122 (par. [0004], bottom: turbine bleed air receives engine 122 bleed air) and a bleed air outlet (at exit of heat exchanger 140) configured to output cooled bleed air from the first heat exchanger 140; an air starter (turbine 102 is mounted with starter/generator 106 on shaft 110) turbine 102 comprising a turbine inlet (inlet to turbine 102; see fig. 2) fluidically coupled to the bleed air outlet of the first heat exchanger 140 and a turbine outlet (outlet of turbine 102; see fig. 2), wherein the air starter turbine 102 is configured to drive a shaft 110 mechanically coupled to the air starter turbine 102 in response to expansion of the cooled bleed air through the air starter turbine 102 (turbine 102 drives shaft 110 in normal operation during flight in order to generator electricity used by aircraft, see par. [0004], bottom); and a second heat exchanger 116 comprising an expanded bleed air inlet (inlet to heat exchanger 116, see fig. 2) fluidically coupled to the turbine outlet, wherein the second heat exchanger 116 is configured to extract heat (via liquid coolant, see par. [0007], top, in coolant circuit (116, 118, 120)) from at least one heat source (118; heat from avionics is transferred to liquid coolant by structure 118) using the expanded bleed air.  Ho further discloses the shaft 110 driven by the air starter turbine 102 is the shaft 110 of auxiliary power unit 100.  
Ho is silent a tower shaft; an accessory gearbox, wherein the shaft is mechanically coupled to the gas turbine engine by the tower shaft and the accessory gearbox, wherein the shaft driven by the air starter turbine is loaded against the tower shaft such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine via the tower shaft and accessory gearbox; wherein the accessory gearbox is mechanically coupled to at least one of a low pressure spool or a high pressure spool of the gas turbine engine.
Burns teaches (see fig. 3 above) a tower shaft (at 74 upper in fig. 3 above); an accessory gearbox 66 (see col. 5, ll. 15-20), wherein a shaft (see fig. 3 above) is mechanically coupled to a gas turbine engine 20 by the tower shaft and the accessory gearbox 66 (see fig. 3 above), wherein the shaft driven by an APU 22 is loaded against the tower shaft such that energy from the APU 22 is delivered to the gas turbine engine 20 via the tower shaft (at 74 upper in fig. 3 above) and accessory gearbox 66; wherein the accessory gearbox 66 is mechanically coupled to a low pressure spool 26 of the gas turbine engine 20; and Bemmet teaches that it is known in the art to use the air starter turbine of Ho to drive a gas turbine engine spool of Ho via an accessory gearbox and tower shaft (e.g. see Bemmet air starter turbine 30 driving gas turbine engine 10 via an accessory gearbox 37 and tower shaft 40 shown in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ho with a tower shaft; an accessory gearbox, wherein the shaft is mechanically coupled to the gas turbine engine by the tower shaft and the accessory gearbox, wherein the shaft driven by the air starter turbine is loaded against the tower shaft such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine via the tower shaft and accessory gearbox; wherein the accessory gearbox is mechanically coupled to a low pressure spool of the gas turbine engine as taught by Burns and evidenced by Bemmet in order to facilitate 1) providing an ability to start the engine 122 of Ho, of Ho in view Burns, with the APU 100 of Ho (see Burns col. 6, ll. 43-44); 2) to provide supplemental power to the engine 122 of Ho with the APU of Ho (see Burns col. 6, l. 1); and 3) to provide supplemental power to the engine 122 of Ho using the air starter turbine 102 of Ho (see Bemmet pars. 39 and 44) that improves surge margin (Bemmet par. 10).
In summary Burns teaches driving the low spool of a propulsion gas turbine with an APU via an accessory gearbox and tower shaft during normal operating speeds.  Also, the air starter turbine of Ho is coupled to an APU of Ho.  Therefore Ho in view Burns teach all the structural limitations of claims 27 and 28.  Bemmet teaches it is known in the art to use the air starter turbine of Ho to drive a gas turbine engine spool of Ho via an accessory gearbox and tower shaft as discussed above and thus energy from the expansion of the bleed air by the air starter turbine of Ho in view Burns is delivered back to the gas turbine engine via the tower shaft and accessory gearbox of Ho in view Burns.
Regarding claim 2, Ho in view Burns teach the current invention as claimed and discussed above.  Ho further discloses the at least one heat source comprises at least one of an electric machine, an electrical power distribution system, a power conversion system, power electronics, digital electronics (118; avionics are digital electronics), or an environmental control system.
Regarding claim 3, Ho in view Burns teach the current invention as claimed and discussed above.  Ho further discloses a cooling fluid circuit (116, 118, 120), wherein the second heat exchanger 116 is configured to extract heat from a cooling fluid (“liquid”; see par. [0007], top) of the cooling fluid circuit (par. [0007], top: “cooling loop”), wherein the cooling fluid circuit is configured to distribute the cooling fluid to the heat source 118 to extract heat from the heat source (liquid cooling loop (116, 118, 120) extracts heat from avionics 118; see par. [0004], bottom and par. [0007], top).
Regarding claim 8, Ho in view Burns teach the current invention as claimed and discussed above.  Ho further discloses the first heat exchanger 140 comprises an air-fuel heat exchanger or an air-to-air heat exchanger 140. 
Regarding claim 11, Ho in view Burns teach the current invention as claimed and discussed above.  Ho is silent the shaft is mechanically coupled to the gas turbine engine by an engine tower-shaft.
The structure of Burns combined with Ho in the claim 1 analysis above includes the shaft (see Burns fig. 3 above) is mechanically coupled to the gas turbine engine 20 by an engine tower-shaft (at 74 upper in fig. 3 above).
Regarding claim 21, Ho in view Burns teach the current invention as claimed and discussed above.  Ho is silent a tower shaft mechanically coupled to the gas turbine engine, wherein the shaft driven by the air starter turbine is loaded against the tower shaft mechanically coupled to the gas turbine engine by the tower shaft such that the energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine via the tower shaft.
The structure of Burns combined with Ho in the claim 1 analysis above includes a tower shaft (at 74 upper in Burns fig. 3 above) mechanically coupled to the gas turbine engine 20, wherein the shaft (see fig. 3 above) driven by the APU 22 is loaded against the tower shaft (see fig. 3 above) mechanically coupled to the gas turbine engine 20 by the tower shaft such that the energy from the APU is delivered to the gas turbine engine 20 via the tower shaft (see col. 5., l. 65 to col. 6, l. 2); and Bemmet teaches that it is known in the art to use the air starter turbine of Ho to drive a gas turbine engine spool of Ho via an accessory gearbox and tower shaft (e.g. see Bemmet air starter turbine 30 driving gas turbine engine 10 via an accessory gearbox 37 and tower shaft 40 shown in fig. 2) as discussed in the claim 1 analysis above and thus energy from the expansion of the bleed air by the air starter turbine of Ho in view Burns is delivered back to the gas turbine engine via the tower shaft of Ho in view Burns.
Regarding claim 22, Ho in view Burns teach the current invention as claimed and discussed above.  Ho is silent an accessory gearbox, wherein the shaft is loaded against the tower shaft mechanically coupled to the gas turbine engine by the accessory gearbox.  The structure of Burns combined with Ho in the claim 1 analysis above includes an accessory gearbox 66 (see Burns col. 5, ll. 15-20), wherein the shaft (see Burns fig. 3 above) is loaded against the tower shaft (at 74 upper in fig. 3 above) mechanically coupled to the gas turbine engine 22 by the accessory gearbox 66.
Regarding claim 23, Ho in view Burns teach the current invention as claimed and discussed above.  Ho is silent the accessory gearbox is mechanically coupled to at least one of a low pressure spool or a high pressure spool of the gas turbine engine.
The structure of Burns combined with Ho in the claim 1 analysis above includes the accessory gearbox 66 (see Burns col. 5, ll. 15-20) is mechanically coupled to a low pressure spool 26 of the gas turbine engine 20 (see Burns fig. 3 above).
Regarding claim 24, Ho in view Burns teach the current invention as claimed and discussed above.  Ho is silent the air starter turbine is configured to be operationally coupled to at least one of a low pressure spool or a high pressure spool of the gas turbine engine at normal operating rotational speeds of the at least one of the low pressure spool or the high pressure spool.
The structure of Burns combined with Ho in the claim 1 analysis above includes (see Burns fig. 3 above) the APU 22 is configured to be operationally coupled to the low pressure spool 26 of the gas turbine engine 20 at normal operating rotational speeds (see Burns col. 5, l. 65 to col. 6, l. 2) of the low pressure spool 26

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Burns, as evidenced by and Bemmet, as applied to claim 3 above, and further in view of Pub. No. US 20120175080 A1 (Muehthaler). 
Regarding claim 4, Ho in view Burns teach the current invention as claimed and discussed above.  Ho further discloses that it appears that second heat exchanger 116 is most likely a condenser because the liquid coolant (see Ho par. 7, middle) of coolant circuit (116, 118, 120) likely is a vapor when arriving at heat exchanger 116 due to being heated from the avionics. However Ho is silent at least one of the first heat exchanger or the second heat exchanger comprises a condenser.
Muehthaler teaches (see fig. 3) a heat exchanger 58 comprising a bleed air inlet (12; par. [0042], bottom) wherein the heat exchanger 58 is configured to extract heat from at least one heat source (42, 54) using a cooling circuit 52 for avionics (avionics 4 in compartment 6) heat loads wherein the heat exchanger 58 comprises a condenser 58 (i.e. Muehthaler teaches liquid coolant circuits accommodating a thermal load from aircraft avionics use a condenser to extract heat from the liquid coolant wherein the structure (42, 54) is an example of structures such as heat load 118 of Ho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ho in view of Burns with the Ho second heat exchanger comprising a condenser as taught by Muehthaler in order to facilitate providing thermal management of higher loads of modern aircraft with using a lightweight with little complexity as possible that can operate independently of weather conditions when the aircraft is on the ground (Muehthaler pars. [0003] and [0006]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Burns and Bemmet.
Regarding claim 18, Ho discloses a method of managing a thermal load (heat load from avionics of structure 118) of a vehicle system (aircraft, see par. [0001], top) comprising, cooling bleed air from a gas turbine engine 122 with a first heat exchanger 140 comprising a bleed air inlet configured to receive bleed air from a gas turbine engine 122 and a bleed air outlet configured to output cooled bleed air from the first heat exchanger 140; extracting work from the cooled bleed air with an air starter turbine 102 comprising a turbine inlet fluidically coupled to the bleed air outlet of the first heat exchanger 140 and a turbine outlet, wherein the air starter turbine 102 is configured to drive a shaft 110 mechanically coupled to the air starter turbine 102 (turbine 102 drives shaft 110 in normal operation during flight in order to generator electricity used by aircraft, see par. [0004], bottom; it is noted that turbine 102 is also capable of driving shaft 110 in order to start engine (104, 112, 108) in the scenarios wherein the starter 106 is inoperative or there is not a battery ground cart available to power the starter 106 wherein the motive force provided to turbine 102 during starting of engine (104, 112, 108) is provided by bleed air from an operating engine 122 or alternatively from another engine or compressed air ground source as is known in the art), and wherein extracting work from the cooled bleed air further cools the cooled bleed air (par. [0004], bottom: turbine 102 provides cooling air to avionics); and extracting heat from at least one heat source 118 with a second heat exchanger 116 comprising an expanded bleed air inlet fluidically coupled an outlet of the air starter turbine 102 using the expanded bleed air.  Ho further discloses the shaft 110 driven by the air starter turbine 102 is the shaft 110 of auxiliary power unit (APU) 100.  Ho is silent wherein the shaft driven by the air starter turbine is mechanically coupled to the gas turbine engine such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine.
Burns teaches (see fig. 3 above) a shaft (see fig. 3 above) driven by an APU 22 that is the shaft of the APU 22 is mechanically coupled to a gas turbine engine 20 such that energy from the APU 22 is delivered (see col. 5., l. 65 to col. 6, l. 2) to the gas turbine engine 20; and Bemmet teaches (see fig. 2) a shaft driven 31 by an air starter turbine 30 is mechanically coupled to a gas turbine engine 10 such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine 10 (see pars. 39 and 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ho with wherein the shaft driven by the air starter turbine is mechanically coupled to the gas turbine engine such that energy from the expansion of the bleed air by the air starter turbine is delivered back to the gas turbine engine as taught by Burns and Bemmet in order to facilitate 1) providing an ability to start the engine 122 of Ho, of Ho in view Burns, with the APU 100 of Ho (see Burns col. 6, ll. 43-44); 2) to provide supplemental power to the engine 122 of Ho with the APU of Ho (see Burns col. 6, l. 1); and 3) to provide supplemental power to the engine 122 of Ho using the air starter turbine 102 of Ho (see Bemmet pars. 39 and 44) that improves surge margin (Bemmet par. 10).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Burns, as evidenced by Bemmet, as applied to claim 1 above, and further in view of Pub. No. US 2009/0302152 A1 (Knight). 
Regarding claim 25, Ho in view Burns teach the current invention as claimed and discussed above.  Ho further discloses a two engine aircraft (see par. 44).  Ho is silent an auxiliary power unit separate from the gas starter turbine (100 or 122).
Knight teaches an auxiliary power unit (APU) of a first propulsive gas turbine separate from another propulsive gas turbine (par. 72) with an APU. Knight teaches an aircraft with two or more propulsive gas turbine engines, each propulsive gas turbine engine having an APU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ho in view Burns with an auxiliary power unit separate from the gas turbine and the air starter turbine as taught by Knight in order to facilitate having APU capability from a second APU in the scenario a first APU fails or is otherwise inoperative (see Knight par. 72). Knight as applied to Ho in view Burns results in each engine of Ho (a first engine 122 discussed in the claim 1 analysis above and a second engine identified in par. 44 and discussed in this claim 25 analysis above) with an APU coupled to an accessory gearbox of each respective engine and thus there would be an APU of the second engine that is separate from first gas turbine engine 122 that includes the air starter turbine 102 (also see 35 USC 112 section above).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Burns, as evidenced by Bemmet, as applied to claim 1 above, and further in view of Pub. No. US 2015/0354464 A1 (Hillel).
Regarding claim 26, Ho in view Burns teach the current invention as claimed and discussed above including heat source 118 discussed in the claim 1 analysis above.  Ho does not disclose a controller, the controller configured to control the flow of the input bleed air from the gas turbine engine to the first heat exchanger based on an amount of cooling needed for the heat source (it is noted that the avionics cooling system 118 also provides air to the cabin; see Ho par. 4, bottom).
Hillel teaches (see figs. 1 and 3) a controller 140, the controller 140 configured to control the flow of the input bleed air from a gas turbine engine 10 a heat exchanger 114 based on an amount of cooling needed for the heat source (see pars. 16, 72 and 84).  The amount of cooing air flowing through bleed valves is based on temperature setting of cabin for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ho in view Burns with a controller, the controller configured to control the flow of the input bleed air from the gas turbine engine to the first heat exchanger based on an amount of cooling needed for the heat source as taught by Hillel in order to facilitate providing accurate control of bleed air using amount of air required and also taking into account engine operating conditions (see Hillel par. 16).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues against Ho being used in a prior art analysis under 35 USC 102 or 103 and further states there would be no reason to combine references to arrive at the claimed invention.  In response Ho continues to be cited above in the 35 USC 103 section.  Additional references Burns and Bemmet are used under 35 USC 103 regarding the independent claims for example wherein the Ho APU becomes coupled to the propulsive engine of Ho.  A person of ordinary skill would be motivated to locate the APU 100 of Ho near the engine 122 of Ho in order to reduce costs and weight of fuel lines and electrical harnesses (APUs are typically installed in the empennage of an aircraft and not near wing mounted engines).  Also using bleed air to deliver rotational power back to the main engine 122 of Ho preserves the work of compression of Ho and can provide surge margin as taught by Bemmet for example in par. 10.

Examiner Note
The prior art US 20160010485 (Volkmann) is close prior art and teaches (see fig. 3) driving an air turbine 26 with bleed air from a ram jet engine 24 wherein the air turbine 26 is connected to an accessory gearbox 140 that drives a spool of a gas turbine engine 22 via a tower shaft 22a with energy from expansion of the bleed air in the air turbine 26.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100024434 teaches APU mechanically coupled to accessory gearbox: 
US 7584600, 20090314002, 20100314877, 20170327235, and 20180080383 each teach air turbines coupled to both bleed air and gearing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741    /TODD E MANAHAN/                                          Supervisory Patent Examiner, Art Unit 3741